        Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

       vs.                                                  Criminal No. 18-10243-NMG

QUANTAE ELMORE




                   GOVERNMENT’S SENTENCING MEMORANDUM

       You’re at a crossroads in your life right now. You have a very lengthy juvenile
       record and you have, for a young man, you have a record that is getting there, okay.
       You haven’t really been -- you haven’t done any state prison time and Mr.
       Brinkman, who is advocating against a state prison time, even though the
       Commonwealth was, and even though your record and these acts would warrant a
       state prison time.

       But you have the ability to -- you can go one or two ways. You can keep on going
       up the ladder and getting more incarcerated time and then state prison time and
       then stretches, longer stretches to state prison time. But Mr. Brinkman has
       convinced me that you are somebody who has a potential. . . .

       [Your mother] cares about you. She wants to help you but only you can help
       yourself. . . . This time that I’ve given you, what I consider to be a minimal amount
       of time to sit back and to think and to start to commit to yourself that this is not
       going to be behavior that you want to repeat in the future. Okay? . . . Best of luck,
       sir.

              -   Hon. J. Pasquale to Quantae Elmore, Change of Plea and Sentencing Hearing,
                  Commonwealth v. Elmore, 1682CR0415, June 28, 2017,1 ten months before
                  Elmore’s arrest in the above-captioned case


1
  The complete transcript of the Change of Plea Hearing and Sentencing is attached as Exhibit 1.
In that case, the government requested 3 years of state prison time. Judge Pasquale imposed 2.5
years in the house of corrections with 1 year to serve (273 days having already been served),
with the balance suspended for three years of probation. Mr. Elmore was ten months into his
probationary period when he committed the instant offense. He later served an addition eight
months in connection with a probation revocation proceeding in that case.

                                                1
        Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 2 of 15



                                       INTRODUCTION

       For the past decade, defendant Quantae Elmore has engaged in progressively more

dangerous behavior, culminating in his conviction for being a felon in possession of a firearm and

ammunition. Elmore has been shown mercy on multiple occasions, including in the very eloquent

plea colloquy and sentencing hearing quoted above.         Rather than taking advantage of the

opportunity he was given to turn his life around, Elmore continued on his dangerous path,

ultimately being found with a loaded firearm in his waistband on Zeigler Street in Boston.

Accordingly, the Government now must recommend a 36-month sentence of imprisonment – near

the high end of the Guidelines Sentencing Range (GSR) as calculated by the United States

Probation Office (“Probation”), but the same sentence recommended by the Commonwealth in

Elmore’s last case – as well as supervised release for three years thereafter. The government

further recommends that conditions of supervised release include geographic and associational

restrictions aimed at preventing the defendant from falling prey to the “[p]eople and places … that

contribute to [his] tendency to make poor choices.” Defendant’s Letter to the Court, Dkt. 113-1.

                                            FACTS2

       Elmore has been convicted of one count of being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). Elmore was convicted on June 28, 2017, of

unarmed robbery, witness intimidation, and assault and battery, in the Norfolk County Superior

Court. PSR ¶ 40. Elmore pled guilty and was sentenced to 2.5 years in the house of corrections,




2
  The critical facts relevant to the defendant’s sentencing are undisputed, so the government does
not believe that an evidentiary sentencing hearing is necessary. The defendant has objected to
Probation’s use of an automated records query with respect to some of the convictions of record
(Defense Sentencing Memo, Dkt. 113, at 6-7), but the government believes that the Court can
resolve that objection without additional evidence beyond the exhibits submitted by the parties.

                                                2
        Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 3 of 15



with one year to serve, and the balance suspended for three years of probation. Id. Elmore was

aware that the crime was punishable by a term of imprisonment exceeding one year at the time he

pleaded guilty in that case; he was informed of the maximum possible penalties in a plea colloquy

in that case. See Ex. 1 at 17. He was released from the house of corrections on September 15,

2017, to begin his three year probationary sentence. PSR ¶ 40. Fewer than eight months later, he

was arrested in possession of a firearm and ammunition. PSR ¶ 13.

       As of May 4, 2018, Elmore was an identified member of the Vine/Forest Street or “VNF”

gang, which was closely associated with the Orchard Park gang, and was listed as an “active

member” of the Vine/Forest Street gang in the Boston Regional Intelligence Center’s gang

database. PSR ¶ 8; Ex. 2 (BRIC Gang Database Form).

       Shortly before 10pm on Friday, May 4, 2018, Boston Police Department officers assigned

to the Youth Violence Strike Force were patrolling the Orchard Gardens Housing Development.

They went to this area in response to a multiple persons shot incident that took place at the Mildred

Haley (formerly Bromley Heath) Housing Development in Jamaica Plain about fifteen minutes

beforehand, as part of an ongoing feud between the Heath Street and Orchard Park gangs. Earlier

that morning, an Orchard Park associate had been shot. The officers went to the Orchard Gardens

development to investigate possible links between the Jamaica Plain shooting and Orchard

Gardens. PSR ¶ 9.

       While traveling on Zeigler Street inside the Orchard Gardens development in an unmarked

Crown Victoria, the officers saw a white Scion with two males that officers recognized to be

Orchard Park and/or Vine/Forest Street gang members walking towards it. Around this time,

officers received information that a small white motor vehicle occupied by an unknown black male

had been seen speeding away from the area of the Jamaica Plain shooting. Officers circled the



                                                 3
        Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 4 of 15



block and returned to investigate the white Scion. Officers noticed that a number of additional

Orchard Park and/or Vine/Forest Street gang members, including Elmore, were now standing by

the car. PSR ¶¶ 10-12.

       Officers recognized Elmore as a member of the Vine/Forest Street gang and knew him to

have a prior firearm arrest. After making a number of observations that led them to believe that

Elmore was unlawfully armed with a firearm, officers conducted a pat/frisk of Elmore near 93

Zeigler Street, near the intersection of Zeigler Street and Bethune Way. They recovered from his

waistband a Smith & Wesson, Model 60, SPL .38 caliber revolver, loaded with five rounds of .38

caliber ammunition. When officers asked Elmore for his license to carry a firearm, he replied,

“Man, I ain’t got that.” PSR ¶¶ 12-13.

       The location at which officers recovered the firearm from Elmore on May 4, 2018 was a

few blocks away from the 45 Mt. Pleasant Avenue location where officers made another firearm

recovery on July 14, 2016. In that incident, officers recovered a loaded firearm off the tire of a car

parked directly in front of the stairs where Elmore and a group of 10-12 individuals including other

Orchard Park and/or VNF gang members were congregated around 1am. Elmore was not charged

in this incident. See PSR ¶ 15; Ex. 3 (BPD report regarding July 14, 2016 incident); Attachment

B (map denoting location of prior firearm incidents).

       The location at which officers recovered the firearm from Elmore on May 4, 2018 was

about a half of a block away from the Bethune Way location at which officers saw a car driven by

Elmore stopped, with a group of individuals including known Orchard Park gang members

congregated around it, on April 16, 2016. After observing multiple traffic law violations, officers

effected a traffic stop of that car, and recovered a firearm and a plastic bag of ammunition from

the glove box. Elmore was convicted of unlawful possession of ammunition in connection with



                                                  4
         Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 5 of 15



this incident. See PSR ¶ 16; Ex. 4 (BPD report regarding April 16, 2016 incident); Attachment B

(map denoting location of incident).

                                          DISCUSSION

  I.     Sentencing Guideline Calculation

         While the U.S. Sentencing Guidelines (“USSG”) are advisory and not mandatory, United

States v. Booker, 543 U.S. 220 (2005), the First Circuit has made clear that “the guidelines still

play an important role in the sentencing procedure, so that [ ] a court should ordinarily begin by

calculating the applicable guideline range.” United States v. Gilman, 478 F.3d 440, 445 (1st Cir.

2007).

         Based on its computation of Elmore’s total offense level as 12 after a two-level reduction

for prompt acceptance of responsibility, and his criminal history category as VI, Probation has

calculated the GSR in this case to include a term of incarceration from 30 to 37 months, to be

followed by a term of supervised release of one to three years; a fine of $5,500 to $55,000; and a

special assessment of $100. The government concurs with Probation’s determination of the GSR.

         Although the defendant objects to the inclusion of 8 criminal history points based upon

cases when the defendant was 16 and 17 years old, the inclusion of points from juvenile criminal

history is explicitly contemplated by USSG § 4A1.2(d), and is necessary in this case to properly

reflect the defendant’s long juvenile record (see Ex. 5, BPD Historical Incident Reports including

juvenile record, submitted under seal). USSG § 4A1.2(d) already provides for a more limited

lookback period than is provided for adult criminal activity, in recognition of the types of issues

raised by the defendant here.      Moreover, Probation’s use of automated records queries is

reasonable under the circumstances – where the original juvenile records have been requested, but

not received, and may no longer exist. Importantly, the Court has before it reliable evidence both



                                                 5
        Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 6 of 15



of the conduct underlying the juvenile delinquency findings (see Ex. 5) and of the type of sentence

imposed as a result, justifying the assignment of points (see PSR Addendum, Probation Response

to Defense Objection No. 5).

 II.   Application of the Section 3553(a) Factors

       The Court must consider the factors set forth in 18 U.S.C. § 3553(a) in determining a

sentence that is sufficient, but not greater than necessary, to comply with the purposes of

sentencing set forth in § 3553(a)(2). These factors include the nature and circumstances of the

offenses and the history and characteristics of the defendant, and the need for the sentence imposed

to reflect the seriousness of the offense, to promote respect for the law, to provide just punishment

for the offense, to afford adequate deterrence to criminal conduct, to protect the public from further

crimes of the defendant, and to provide for the needs of the defendant. They also require courts to

consider the kinds of sentences available, and the GSR. In this case, these factors point to a

sentence of imprisonment of 36 months, and to three years of supervised release.

           A. Nature and Circumstances of the Offense; Need for Sentence Imposed to
              Reflect the Seriousness of the Offense, Promote Respect for the Law, Provide
              Just Punishment and Deterrence, and Protect the Public

       In analyzing the “nature and circumstances of the offense” in this case, the Court should

consider the circumstances of the defendant’s arrest. He was armed with a loaded handgun in his

waistband (see Ex. 6), in the company of a number of Orchard Park and VNF gang members,

directly after a shooting in an area associated with a rival gang, next to a car matching the general

description of one seen speeding away from the scene of the shooting. Although there is no

evidence that Elmore or his gun were involved in the shooting, these circumstances give pause

regarding the company he was keeping, and the risks posed by his carrying a gun around that

company.



                                                  6
        Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 7 of 15



       Importantly to the government’s recommendation, this was the third occasion in a two-year

period in which Elmore was found in the same neighborhood, in the company of Orchard Park and

VNF gang members, in close proximity to a gun. See Exs. 3, 4; Attachment B (map noting the

locations of the three incidents). The fact that he continued to be gang-involved and gun-involved,

despite being on probation in state court after being given a very lenient sentence by the judge

there on his most recent case, after being admonished to take that as an opportunity to turn his life

around, demonstrates that a significant sentence is necessary to promote respect for the law and

provide just punishment and deterrence in this case. The government’s recommendation here, of

36 months imprisonment, is the same sentence that the Commonwealth recommended, but did not

obtain, in Elmore’s unarmed robbery, witness intimidation, and assault and battery case; in that

case, Elmore served a total of approximately 20 months including his sentence for violating

probation. A progression to a more serious sentence is necessary to demonstrate to the defendant

that continued crime will result in progressively harsher punishment, as the state court judge

warned him upon his last conviction, in order to deter him and others who are following his case

from further criminal conduct.

       A 36-month sentence of imprisonment, followed by three years of supervised release, is

sufficient, but not greater than necessary, to reflect the serious circumstances of this offense,

promote respect for the law, provide just punishment for the offense, affords adequate deterrence,

and protect the public from further crimes of the defendant.

           B. The History and Characteristics of the Defendant

       The government acknowledges certain points that the defense has highlighted in this case,

and that are reflected in the PSR. Elmore is a young man, who reports very difficult childhood

circumstances. He has earned a high school diploma and has expressed an interest in obtaining



                                                 7
        Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 8 of 15



job training and employment through the Boston Health Commission’s Boston Safe and

Successful Youth Initiative Program. He has the potential to be a law-abiding member of society,

after taking responsibility for his offenses, which he has begun to do by pleading guilty. His letter

demonstrates that he has begun the process of reflecting upon the risks posed by his past conduct.

The government’s recommendation takes these attributes into account.

       However, the government’s recommendation must also consider other, less favorable

personal characteristics. At the time of the incident, Elmore was documented as being an active

member of a street gang in Boston – a gang that had been involved in a series of retaliatory

shootings in the days leading up to Elmore’s arrest. Elmore has a lengthy criminal record, and is

mentioned in 52 Boston Police Department incident reports, including the theft of multiple

scooters/dirt bikes/mopeds, possession of a crossbow and razor arrows, drug possession, threats to

police officers, various fights, unarmed robbery and witness intimidation, and the firearm incidents

noted above. See Ex. 5 (Summary of BPD Historical Incident Reports). As noted above, this was

the third occasion in a two-year period in which Elmore was found in the same neighborhood, in

the company of Orchard Park and VNF gang members, in close proximity to a gun. Moreover,

despite his reflective letter, Elmore’s challenge to the inclusion of his juvenile criminal conduct in

his criminal history calculation, his objection to not receiving credit for time served on a separate

sentence, and his request for a significant downward departure to an 18-month sentence – even

less time than he ultimately served on his last conviction – are somewhat at odds with a complete

acceptance of responsibility for his conduct and the consequences that flow from it.

       Altogether, the history and characteristics of the defendant do not justify a sentence outside

the GSR – let alone the significant downward departure to 18 months requested by the defendant.

The defendant is not entitled to credit for time served on a separate sentence – his sentence after



                                                  8
        Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 9 of 15



probation was revoked in his 2016 state conviction – nor is that a justification for a downward

departure. That sentence was imposed in connection with completely different criminal conduct:

an unarmed robbery, witness intimidation, and assault and battery that occurred years before.

       A sentence of 36 months imprisonment, with three years of supervised release, is sufficient,

but not greater than necessary, to accomplish the goals of sentencing set forth in § 3553(a). Even

after serving a 36-month sentence, for which he is expected to receive credit for approximately

nine months already served, Elmore will still be a very young man with a lot of potential, which

the structure of supervised release will help him to achieve.

           C. Conditions of Supervised Release: Reasonable Associational and Geographic
              Restrictions Are Appropriate In This Case

       The government agrees that the defendant should be provided services and access to

programs to assist with his re-entry to the community and job training after his term of

incarceration, and suggests that the Court recommend that the defendant participate in the CARE

or RESTART program.

       The government requests the following additional conditions of supervised release: (1) a

restriction from associating with certain other known Orchard Park and VNF gang members, as

set forth in Attachment A; and (2) a geographic restriction from entering the exclusion zone

delineated in Attachment B – an area within Lower Roxbury, Dudley Square, and the Orchard

Gardens neighborhood3 in which he was found in proximity to guns three times in a two-year

period – without the express permission of his Probation Officer.




3
 The map on Attachment B notes the location of 45 Mt. Pleasant Street, 93 Zeigler Street, and
Bethune Way, the locations at which Elmore was seen in the company of Orchard Park and/or
VNF gang members and in proximity to a firearm on three occasions in a two-year period.

                                                 9
       Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 10 of 15



       The purpose of both of these restrictions is to aid Elmore’s rehabilitation by reducing his

opportunities for further crime, and eliminating any expectation from Orchard Park or VNF gang

members that he will further engage with them in criminal activities. Elmore has himself admitted

that he needs to separate himself from that crowd and the area in which they congregate:

       I have also learned that sometimes you must sacrifice some of the things/people
       you are accustomed to in order to be comfortable and live a better life. I will start
       with the people I chose to hang around in the past. People and places are two
       things that contribute to my tendency to make poor choices.

Defendant’s Letter to the Court, Dkt. 113-1, at 1. Here, geographic and associational restrictions

will help the defendant do what he knows he needs to do – separate himself from the people and

places that have contributed to his poor decision-making.

       Appellate courts have routinely upheld such restrictions as a condition of probation or

supervised release whenever the restriction served as a deterrent to protect the victimized

community or rehabilitate the defendant based on his prior record.           See United States v.

Garrasteguy, 559 F.3d 34 (1st Cir. 2009) (affirming on plain error review 12-year restriction from

Suffolk County imposed on defendant who sold drugs at Bromley Heath Housing Development);

United States v. Watson, 582 F.3d 974 (9th Cir. 2009) (validating restriction that prevented the

defendant from entering City of San Francisco without the prior approval of his Probation Officer);

United States v. Cothran, 855 F.2d 749 (11th Cir. 1988) (validating a probation restriction that

prevented a defendant, convicted of cocaine distribution to minors, from traveling to Fulton

County, Georgia, because his return to a high-crime neighborhood in Atlanta would likely result

in his continued criminal activity and the endangerment of neighborhood youth).4




4
  In approving the geographic restriction imposed in Garrasteguy, the First Circuit described the
legal framework for such conditions as follows:

                                                10
       Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 11 of 15



       The requested restrictions should be imposed here because the need for them is fully

supported by the record. The restrictions here are based on Elmore’s prior criminal conduct, as

shown in the PSR, reflecting crimes committed in the Orchard Gardens neighborhood in Roxbury,

and in the company of Orchard Park and VNF gang members. Elmore has repeatedly gotten into

trouble in the company of Orchard Park and VNF gang members,5 as reflected by the incident

reports submitted as Ex. 5.

        In seeking these restrictions, the government is also sensitive to preserving established

family relationships whenever possible.     The restrictions are drafted to give Probation the

flexibility to modify the restrictions for good cause shown (such as work or school). In addition,

of course the defendant will always have the right to ask the Court to modify them while he is on

supervised release.




       District courts have significant flexibility to impose special conditions of supervised
       release. A district court may impose as a condition of supervised release most
       discretionary conditions identified in 18 U.S.C. § 3563(b), or any other condition the
       court deems appropriate. All such conditions, however, must be “reasonably related” to
       the factors set forth in § 3553(a), may involve “no greater deprivation of liberty than
       reasonably necessary” to achieve the purposes of §§ 3553(a)(2)(c), (a)(2)(D), and must be
       consistent with any pertinent policy statement of the United States Sentencing
       Commission. 18 U.S.C. § 3583(d); see also United States v. York, 357 F.3d 14, 20 (1st
       Cir. 2004).

559 F.3d at 41 (footnotes omitted).
5
  Because of the sensitive nature of the issue of gang involvement, rather than listing names in
Attachment A, the Government proposes to provide Probation with a list of known Orchard Park
and VNF gang members with whom Elmore specifically should be precluded from being in
contact without permission from Probation, for Probation to go over with Elmore. Elmore may
seek to modify that condition at any time.

                                               11
       Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 12 of 15



                                          CONCLUSION

       A sentence of 36 months incarceration, along with 3 years of supervised release, is

necessary in this case to reflect the seriousness of the offense of conviction, to promote respect for

the law, to adequately punish Elmore for his criminal conduct, to deter him and others from

offending in the same way again, and to protect the public.

       For the foregoing reasons, and those to be articulated at the sentencing hearing, the

government respectfully recommends that this Court impose a sentence of 36 months

imprisonment, to be followed by a three-year term of supervised release, as well as the required

special assessment. Such a sentence would be sufficient, but not greater than necessary, to reflect

the seriousness of the offense and the goals of sentencing.


                                                      Respectfully submitted,

                                                      UNITED STATES OF AMERICA,

                                                      By its attorney,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                      /s/ Elianna J. Nuzum
                                                      Elianna J. Nuzum
                                                      Assistant United States Attorney
                                                      John Joseph Moakley U.S. Courthouse
                                                      One Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      elianna.nuzum@usdoj.gov
                                                      617.748.3251

Dated: October 31, 2019




                                                 12
       Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 13 of 15



                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                               /s/ Elianna J. Nuzum
                                               Elianna J. Nuzum
                                               Assistant United States Attorney
Dated: October 31, 2019




                                                 13
       Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 14 of 15




                                        Attachment A

                           ORCHARD PARK AND VNF GANG
                          ASSOCIATIONAL RESTRICTION LIST

                                    U.S. v. Quantae Elmore
                                    No. 18-CR-10243-NMG


       During the period of supervised release, the defendant is prohibited from contacting, or

being in the company of any persons known by the defendant to be members or associates of the

Orchard Park and/or VNF gangs, without the prior approval of the U.S. Probation office. The

government will provide a list of such individuals to Probation.




                                                14
       Case 1:18-cr-10243-NMG Document 115 Filed 10/31/19 Page 15 of 15



                                         Attachment B

                              GEOGRAPHIC RESTRICTION

                                    U.S. v. Quantae Elmore
                                    No. 18-CR-10243-NMG

       During the period of supervised release, the defendant will be precluded from entering

the area of Lower Roxbury/Dudley Square on the map set out below, bounded by Melnea Cass

Boulevard, Harrison Ave./Warren Street, Moreland Street, Blue Hill Avenue, Magazine Street,

Norfolk Street, and Gerard Street (“the Exclusion Zone”) without the express permission of the

U.S. Probation Office. This restriction does not preclude the defendant from traveling by motor

vehicle on any of the roads bordering the Exclusion Zone. This geographic restriction is subject

to modification by the Court upon motion from either party.




                                               15
